 In the Matter of RED CAB, INC., EMPLOYERandCONGRESS OF INDUSTRIALORGANIZATIONS, PETITIONERCase No. 35-RC-391.-Decided November 21, 1950DECISION AND ORDERUpon a petition duly filed, a hearing was held before Harold V..Carey, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employeris anIndiana corporation engaged in furnishingtaxicab and transportation service in and about Indianapolis, Indiana,under the authority of a municipal ordinance. The Employer directlyoperates the following 3 departments : (1) Red Cab, with 600 to 800workers,' including 500 to 700 drivers, and 231 taxicabs; (2) U-Drive-It, with 30 cars for rent; and (3) Frank Bird Baggage Service, with 5employees, and 2 trucks carrying baggage to and from the UnionStation in Indianapolis.The Employer also owns all the capitalstock and the controlling interest in the capital stock, respectively,of the following 2 subsidiary corporations : (1)Associated Automo-bile and Truck Rental Company with 2 employees, and 28 trucks forrent, and (2) Safety Cab, Inc., with an -undisclosed number of em-ployees and 19 taxicabs.The Employer's president, a substantialstockholder in the Employer, is also the vice president and treasurerof, and the controlling stockholder in, Horace F. Wood Auto Livery,Inc., with 20 employees and 6 limousines and 6 busses for rent withdrivers.U-Drive-It stores its cars, repaired and serviced by Red Cab,in the garage of Horace F. Wood Auto Livery, Inc., 3 employeesof which rent out cars for U-Drive-It and are paid for their services,by the Employer.During a representative - month of 1950, the Employer bought$43,889.28 worth of parts and supplies for its Red Cab department,of which $2,465.13, or 5.57 percent, represents purchases made outsideIndian a-.2During'the last year, the Employer and-the subsidiary cor-The figures given herein are approximate.2Thus, the Employer's direct out-of-State purchases for this department would amountto $29,580 per year.92 NLRB No. 18.175. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDporations bought from Indiana dealers $289,500 worth of automobilesmanufactured in other States 3The, Employer pays tire and tuberental of $40,000 per year for its Red Cab department to a local dealerfor tires manufactured by General Tire Company of Akron, Ohio.The Employer has contracts with (1) Indianapolis Union Railroadand (2) the Street Railroad Company, owners, respectively, of UnionRailroad and (4) the Municipal Board of Air Commissioners of thecity of Indianapolis, owner and operator, respectively, of Monan Sta-tion and the Municipal Airport in suburban Indianapolis, terminalswhich handle interstate traffic.Under these contracts, the Employerhas the following exclusive rights : (1)To use a covered driveway,onUnion Station premises large enough for the parking of four taxi-cabs awaiting passengers,4 to have taxicab dispatchers, a managerof its Frank Bird Baggage Service department, and a telephone withinthe station itself, and to park its baggage trucks at a station loadingplatform; (2) to have a telephone and a taxicab dispatcher at thebus station; (3) to park on the grounds of the Monan Station; and(4)upon requests for taxicabs by airline passengers, to have em-ployees of the Municipal Airport telephone the Employer.During the first 6 months of 1950, 'the Employer's Red Cab depart-ment made 1,598,807 trips.Of these trips, 6 to 12 were made to pointsoutside Indiana.5Sixty-one thousand and eighty, or 3.86 percent,were trips from the Union Stations carrying persons who had -beenrailroad passengers.Seventeen thousand seven hundred and ninety-five, or 1.1 percent, were trips from the bus station, carrying personswho had been interstate bus passengers; 1,800, or .11 percent, weretrips carrying passengers from the Monan Station ; and 660, or .03percent, were trips carrying passengers from the Municipal Airport.Of the 1,598,807 trips made by the Employer's Red Cab department,3For these automobiles,the Employer spent $200,000 for its Red Cab Department and$45,000 for its U-Drive-It department ; and Associated Automobile and Truck Company,Safety Cab Inc., and Horace F. Wood Auto Livery,' Inc., spent $20,000, $15,000, and$9,500, respectively.The record does not show whether the automobiles were delivereddirectly to the Employer and the subsidiary corporations named above.4All taxicab firms, including the Employer,use an "open"or public stand near thestation.5The Employer's U-Drive-It department rarely, and its Frank Bird Baggage departmentvirtually never,make out-of-State trips.Associated Automobile and Truck Rental Company, the trucks of which do not haveInterstate Commerce Commission permits,and Horace F. Wood Auto Livery, Inc.,rarelymake out-of-State trips.Safety Cab,Inc.,makes less than 12 trips per year outsideIndiana.The Employer does not keep a record of the number of trips its taxicabs make to theUnion Station.At the hearing, the Employer's president estimated that the trips to thestation would.total 50 percent of those from the'station. RED CAB,' INC.177during the first 6 months of 1950, 81,'335,-or 5.1 percent, were thereforemade from the above terminals.'We find that the Employer is engaged in commerce within themeaning of the Act. The interstate purchases of the Employer and thesubsidiary corporations involved herein do not equal, either in director indirect inflow or in both combined, any of the quantities that theBoard has recently announced to be the minima required for-its asser-tion of jurisdiction on the basis of inflow alone."However, as notedabove, a portion of the Employer's business involves providing trans-portation services from four established terminals, concededly han-dling interstate traffic, under arrangements which give the Employercertain special and exclusive privileges regarding such services. Inthese circumstances, we are persuaded that the Employer's operationsmay properly be regarded as an essential link in the services per-formed by these instrumentalities of commerce, and believe that thereasons which motivated our decision to assert jurisdiction over suchinstrumentalities ° are equally applicable here.We therefore findthat it will effectuate the policies of the Act to assert jurisdiction inthis case.102.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 8.(c)(1)and Section 2 (6). and (7) of the Act for the followingreasons:The Petitioner-'seeks a. unit of radio and telephone dispatchers andtelephone switchboard operators at the Employer's garage and officeat Indianapolis, Indiana.The Employer contends that the workerssought by the Petitioner do not constitute an appropriate unit.The Employer divides its operations into various administrativesectors concentrated in three departments : maintenance, traffic, 'andgeneral office.The traffic department, under the over-all supervisionIIf the trips of Safety Cab, Inc., and Horace F. Wood Auto Livery,Inc., are addedto those of the Employer's Red Cab department, the percentages of trips fromthe terminalslisted below to the total trips is as follows :Union Station------------------------------------ 3.56Bus Station-------------------------------------- 1.03Monan Station------------------------------------.10The percentage of trips made by Horace F. Wood Auto Livery, Inc. to thetotal tripsas thus combined is .437.8 The Rutledge Paper Products, Inc.,91 NLRB 625Federal Dairy Co.,Inc.,91 NLRB638;Dorn'8 House of Miracles, Inc.,91 NLRB 632.WBSR, Inc.,91 NLRB 630.10The decision inYellow Cab-Comp,Iy-of-California,- 90. NLRB1884. is.herehyoverruledinsofar asit conflicts with theinstant decision. 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the superintendent of traffic, includes safety, personnel, and communications.The radio and telephone dispatchers, the telephoneswitchboard operators, and the radio maintenance man work in thecommunications sector of the traffic department tinder the direct sup-ervision of the head of the communications or switchboard room.Other workers in the traffic department include taxicab drivers, card-room men, and a safety and personnel employee.Radio and telephone dispatchers, by means of the Employer's com-munications equipment," receive incoming calls from taxicab driversand cruising traffic supervisors, are informed by telephone switch-board operators of requests by customers for taxicabs, and informdrivers where business may be expected or where prospective pas-sengers are waiting.The Employer, so far as the record discloses, has not bargained withany labor organization for employees in the communications orswitchboard room.They do not alone constitute a separate majordepartment of the Employer's operations, nor is there any evidencethat they are craftsmen.Under these circumstances, we find thatthey may not constitute a separate unit apart from other employees inthe traffic department, and we shall therefore dismiss the petition 12ORDERUpon the entire record in this case, the National Labor RelationsBoard hereby orders that the petition herein be, and it hereby is, dis-missed.We find it unnecessary to make any finding with respect to the Em-ployer's contention that radio and telephone dispatchers are super-visors within the meaning of the Act."Radio dispatcherstakeexaminations and are licensed by the Federal CommunicationsCommissiob.12Appalachian Electrio Power Company,91 NLRB 1376.Cf.New England Tcleponneand TelegraphCompany,90 NLRB 639, andField Enterprif6s, Inc.,73NLRB 141.